      Case 1:16-cv-09517-LAK-KHP Document 353 Filed 04/30/21 Page 1 of 3

                    BROOK & ASSOCIATES, PLLC
                                 NEW YORK | N E W J E R S E Y

BRIAN C. BROOK                                                      100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                 FLOOR 8
                                                                    NEW YORK, NY 10007
                                                                    TEL: (212) 256‐1957


                                                   April 30, 2021

By ECF

The Honorable Lewis A. Kaplan
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Request for Pre-Trial Conference and Prompt Scheduling

Dear Judge Kaplan,

I write on behalf of Plaintiffs in the above-named matter, after conferring with
defense counsel, to advise the Court that all parties have elected to proceed with a
trial before your Honor. Accordingly, we respectfully request a scheduling
conference to address a trial date and pre-trial matters as soon as the Court’s
schedule will permit. As explained below, there are good reasons to move quickly.

Plaintiffs prevailed in obtaining partial summary judgment on the key issue of
liability: Lester Eber breached his fiduciary duty as trustee when he transferred the
family business out of the family trust to himself. Magistrate Judge Parker declined
to grant any relief, however, and as a result, Defendant Wendy Eber remains in sole
control of the family business (her father Lester sadly passed away last April).
Notably, since this case was filed, the family trust has been dissolved. Therefore, if
the wrongful transfer is set aside and the business is reconveyed to the trust
beneficiaries, Plaintiffs will be the controlling shareholders of the business. Given
the malfeasance that occurred and Wendy’s complicity in it, Plaintiffs have long
been concerned about what will become of the business the longer she remains in
control. Those concerns have reached a fever pitch now that the issue of liability has
been decided adversely to her father (and thus her inheritance), as we are concerned
that this increases the probability of further malfeasance and corporate
machinations that might attempt to deny or delay Plaintiffs’ justice.



                                  WWW.BROOK‐LAW.COM
     Case 1:16-cv-09517-LAK-KHP Document 353 Filed 04/30/21 Page 2 of 3

April 30, 2021                                                 BROOK & ASSOCIATES
Page 2

Plaintiffs’ concerns are not idle speculation. Indeed, just a week ago, defense
counsel produced new documents showing that Defendant Wendy Eber has engaged
in several recent corporate transactions, including amending corporate bylaws to
further entrench herself in control. Since her father has died, she apparently
appointed her husband as a director to “authorize” these transactions and elect her
as the sole officer. He then promptly resigned from his position hours later. To be
sure, the dates and times on the documents are hardly reliable: They were only
produced to us on April 23, but they purport to have been executed on March 13,
2021—conveniently just days before Judge Parker issued her decision on
reconsideration, granting Plaintiffs partial summary judgment.

Unfortunately, this is nothing new. Shortly after this lawsuit was filed, a new class
of voting shares was distributed to Lester Eber—a transparent attempt to dilute the
trust’s interest in one of the holding companies that had previously controlled the
family business. And then in October 2018, after the trust was dissolved, Lester
purported to exercise a hidden option to “purchase” Plaintiffs’ shares in the top-tier
holding company for literally nothing because he said it had no value. Why go
through the trouble to acquire shares in a supposedly worthless holding company?
Because if Plaintiffs succeeded in proving the transfer of the business was a breach
of trust (as they now have), New York law required the return of the property to the
holding company. By intercepting the holding company shares before they could be
received by Plaintiffs (as directed by a Surrogate Court order that Lester’s attorney
had previously consented to), Lester and his lawyers hoped to deny Plaintiffs any
benefit from the unwinding of Lester’s decidedly wrongful transfer.

Given this track record, it is fair to expect that the longer this takes to get to a
resolution, the more obstruction this Court will have to investigate and unwind in
order to afford Plaintiffs complete equitable relief and restore their property to
them. And that is why Plaintiffs respectfully request that this Court take these
serious concerns into account when scheduling this matter.

We thank the Court for its attention to this matter.

                                              Respectfully submitted,



                                                                    .
                                              Brian C. Brook
      Case 1:16-cv-09517-LAK-KHP Document 353 Filed 04/30/21 Page 3 of 3

April 30, 2021                                          BROOK & ASSOCIATES
Page 3

cc:    The Honorable Katherine A. Parker
       All counsel of record
